Citation Nr: 1640735	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a right leg disorder.

6.  Entitlement to service connection for a left leg disorder.

7.  Entitlement to service connection for a left hand disorder, to include as secondary to a neck disorder.

8.  Entitlement to service connection for a neck disorder, to include a nerve disorder in the neck.

9.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a right hand disorder, to include as secondary to a neck disorder.

10. Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a low back disorder.

11.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a right shoulder disorder.

12.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran's claims file contains DD214 forms showing active duty service from September 1975 to September 1979, September 1990 to April 1991, and December 2003 to March 2005.  His military personnel records also show additional reserve and National Guard duty service, to include various periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and September 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his June 2013 substantive appeal in connection with his PTSD claim, the Veteran requested a Board hearing by videoconference.  However, in June 2015, the Veteran cancelled this hearing request, in writing.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e).

The Veteran's PTSD claim was previously remanded by the Board for further development in September 2015.  The claim has since been returned for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased evaluation for osteoarthritis of the right knee, entitlement to service connection for a left shoulder disorder, a right leg disorder, a left leg disorder, a left hand disorder, and a neck disorder, and whether new and material evidence has been received in order to reopen a claim for service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right hand disorder was previously considered and denied by the RO in a June 2007 rating decision.  The Veteran was informed of the decision and of his appellate rights, but the Veteran did not file a notice of disagreement.  There was also no relevant evidence received within one year of the determination.

2.  The Veteran's claim for service connection for a right shoulder disorder was previously considered and denied by the RO in an October 2009 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file a notice of disagreement.  There was also no relevant evidence received within one year of the determination. 

3.  The Veteran's claim for service connection for a left knee disorder was previously considered and denied by the RO in a June 2003 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file a notice of disagreement.  There was also no relevant evidence received within one year of the determination. 

4.  The evidence received since the final June 2007, October 2009, and June 2003 rating decisions is not cumulative of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for right hand, right shoulder, and left knee disorders.

5. The Veteran's service connected tinnitus is currently evaluated at 10 percent disabling, the maximum evaluation authorized.

6.  Throughout the appeal period, resolving all doubt in favor of the Veteran, the Veteran's PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas and the inability to establish and maintain effective relationships; total occupational and social impairment is not shown.



CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied service connection for a right hand disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  Evidence received since the June 2007 RO rating decision is new and material; accordingly, the claim of service connection for a right hand disorder is reopened. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2015).

3.  The October 2009 rating decision that denied service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

4.  Evidence received since the October 2009 RO rating decision is new and material; accordingly, the claim of service connection for a right shoulder disorder is reopened. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2015).

5.  The June 2003 rating decision that denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

6.  Evidence received since the June 2003 RO rating decision is new and material; accordingly, the claim of service connection for a left knee disorder is reopened. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2015).

7.  There is no basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2015).

5.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an evaluation of 70 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claim for service connection for a right hand disorder, a right shoulder disorder, and a left knee disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with notice letters in May 2012, June 2014 and July 2014, prior to the initial decisions for the Veteran's PTSD and tinnitus claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support her claim and explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed in connection with the claim decided herein.  Moreover, the Veteran has not identified any other outstanding records that are relevant to the issue being decided herein.  

The Board notes that the Veteran was also afforded VA examinations in March 2011, June 2014 and April 2016 in connection with his PSTD claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2011, June 2014 and April 2016 examinations were adequate, as they were predicated on a review of the Veteran's medical history as well as on an examination that addressed the rating criteria that are relevant to rating the disability in this case.  

Additionally, the Veteran was afforded a VA audiological examination in July 2012.  While this examination was conducted in connection with the Veteran's April 2012 claim for an increased evaluation for tinnitus and not the Veteran's October 2013 tinnitus claim, the Board finds that VA's duty to assist has been met.  The July 2012 VA examination obtained by VA is adequate, as it is predicated on a physical examination and fully addresses the rating criteria that are relevant to rating the disability in this case. The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327 (a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  There is no such evidence in this case.  Moreover, as explained below, the Veteran's tinnitus has already been assigned the maximum schedular rating for his tinnitus.  Thus, a remand for additional examination would be futile and only serve to unnecessarily delay adjudication of this issue.  Thus, the Board may proceed with its decision.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Analysis

I.  Right hand disorder

The RO previously considered and denied the Veteran's claim for service connection for a right hand disorder in a June 2007 rating decision.  In that decision, the RO found that there was no evidence showing that a right hand disorder was incurred in service, to include his National Guard service.  The RO also noted that the Veteran's right hand disorder could not be service-connected on a secondary basis as the Veteran's right shoulder condition was also not related to service.

The Veteran was notified of the June 2007 decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the June 2007 rating decision is final.

The Veteran then filed an application to reopen his claim in October 2013.  The Veteran has subsequently testified that his neck disorder has caused his right hand disorder.  At a VA Medical Center appointment in January 2010, the Veteran reported that he experienced nerve damage on the right side of his body due to his service in Iraq.  This evidence was not considered at the time of the June 2007 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for a right hand disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 

II.  Right shoulder disorder

The RO previously considered and denied the Veteran's claim for service connection for a right shoulder disorder in a June 2003 rating decision.  In that decision, the RO found that there was no evidence showing that a right shoulder disorder was incurred in service.  The RO also noted that the Veteran's right shoulder disorder could not be service-connected on a secondary basis as the RO found no indication that that the condition was related to the Veteran's right knee disorder.

The Veteran was notified of the June 2003 decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the June 2003 rating decision is final.

The Veteran then submitted an application for his right shoulder disorder in July 2006.  The RO denied this claim in a June 2007 rating decision; finding that there remained no evidence of a diagnosis during service or evidence that an arthritic shoulder condition was diagnosed one year following separation from service.  The Veteran was notified of the June 2007 decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the June 2007 rating decision is final.

The Veteran next filed an application for a right shoulder disorder in December 2008.  The RO denied this claim in an October 2009 rating decision citing no new and material evidence.  The Veteran was notified of the October 2009 decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the October 2009 rating decision is also final.

The Veteran then filed an application to reopen his claim in October 2013.  The Veteran's VA Medical Center records show that at appointment in January 2010, the Veteran reported that he experienced nerve damage on the right side of his body due to his service in Iraq.   A Social Security Administration (SSA) assessment also indicated the presence of slightly limited range of motion in the shoulder and possible signs of shoulder impingement.  This evidence was not considered at the time of the October 2009 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for a right shoulder disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 

III.  Left knee disorder

The RO previously considered and denied the Veteran's claim for service connection for a left knee disorder in a June 2003 rating decision.  In that decision, the RO found that there was no evidence of a permanent or chronic left knee disorder.  The Veteran was notified of the June 2003 decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the June 2003 rating decision is final.

The Veteran subsequently filed an application to reopen his claim in October 2013.  The Veteran's VA Medical Center records show that he has been treated for numbness, swelling and pain of the left knee and leg, as well as bilateral crepitus.  This evidence was not considered at the time of the June 2003 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for a left knee disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 

IV. Increased evaluation claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	A.  Tinnitus

Review of the claims file shows that the Veteran was granted service connection for tinnitus, at 10 percent disabling, in a September 2003 rating decision.  The Veteran's tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  A 10 percent disability rating is the maximum rating available under DC 6260. Additionally, DC 6260 explicitly states that it is permissible to assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note 2.  Furthermore, in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit affirmed VA's interpretation of Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral, explaining that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1350-51.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that VA's interpretation of a single 10 percent rating being the maximum available for tinnitus was reasonable.  In light of the foregoing, although the Veteran is competent to offer testimony regarding his tinnitus symptoms, the Board finds that there is no basis upon which to award an increase schedular evaluation as he is already receiving the maximum award.

The Board also finds that no higher schedular evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  There is no evidence that the Veteran suffers from any other disease of the ear for which additional compensation could be awarded.  Because there is a specific diagnostic code to evaluate tinnitus, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the rating assigned is appropriate and there is no basis for higher schedular ratings. 

Based upon guidance by Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the symptoms have been constant throughout the period of the appeal, as such, the Veteran's tinnitus does not warrant an increase rating for any period of time during his appeal.

	B.  PTSD

In this case, the Veteran's PTSD is currently assigned a 50 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  That section "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

For those cases received by the RO prior to August 4, 2014, the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an evaluation of 70 percent for his PTSD symptoms, but no higher.

The Veteran's VA medical records show that he was seen for an appointment in November 2011.  At that time, he reported increased irritability; however, his provider noted that this did not seem to indicate a change from his baseline.  It was noted that the Veteran's medical and social services records indicated that his contact with VA providers showed irritability and demanding behavior.  The Veteran reported some symptoms of depression at that time, but his provider found that he did not meet the criteria for major depressive disorder.  He had no suicidal ideation, homicidal ideation, or hopelessness.  The Veteran reported that his main problem was episodes of rage wherein he tended to throw things; however, he denied throwing things at other people.  He was assigned a GAF of 55 at that time.

The Veteran was afforded a VA psychiatric examination in June 2012.  At that examination, the VA examiner reported that the Veteran had not reported symptoms that met the DSM-IV criteria for a PTSD diagnosis.  The Veteran denied experiencing depression, anxiety, avoidance behaviors, or increased arousal symptoms.  He appeared optimistic about his future.  The examiner noted the presence of impaired sleep as well as impaired judgment.  After an evaluation of the Veteran and review of the claims file, the 2012 examiner opined that the Veteran's psychiatric disorder was causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation; aligning with a 30 percent disability evaluation.

In October 2012, the Veteran endorsed homicidal ideation, stating that he would kill the doctor that he felt was responsible for his wife's health condition.  However, he then denied any plan or intent for homicide and stated that he would not be violent because he was aware of the legal consequences for such actions.  He also expressed anger with regard to a family situation wherein a grandchild that was removed from the home.  Again, the Veteran denied any plan or intent for violence.  His provider noted that his symptoms were best described by a diagnosis of depression or general anxiety and he was assigned a GAF of 50.  The Veteran declined anger management sessions, noting that he wanted to manage his symptoms through medication only.

At an appointment in January 2013, it was noted that the Veteran had been variably diagnosed with PTSD or major depressive disorder, but at times, failed to meet criteria for either of these diagnoses.  It was noted that the Veteran exhibited elements of help-seeking rejecting, to include angry phone calls.  It was also reported that on at least on occasion, the Veteran had threatened to kill someone during such a telephone call, which resulted in a subsequent 911 call.  The provider also noted that the Veteran had long-term chronic difficulty with modulating anger, mostly verbal and/or towards property.  The provider also found that the Veteran was struggling with a probable alcohol use disorder, including increased anger/violence on alcohol.  The Veteran reported increased irritability, insomnia, and generalized anxiety related to his current life stressors.  He denied past or present suicidal ideation but noted a mild situational depressed mood that his provider characterized as more anxiety and irritability than sadness.  He was not experiencing nightmares, flashbacks or trauma-related avoidance.

At an appointment in February 2013, the Veteran collaborated in the development of a treatment plan for his symptoms.  He reported that he was "doing well" and noted less anger/irritability, manageable anger despite ongoing stressors and denied depression, nightmares, flashbacks or other active PTSD symptoms.  Poor anger modulation and a history of violent thoughts towards others were reported.  The Veteran was assigned a GAF of 60 at that time.

At an appointment with his VA Medical Center in July 2013, the Veteran reported feeling more depressed and angry, as well as increased difficulties sleeping.  He denied hopelessness and suicidal and homicidal ideation.  However, he reported experiencing chronic thoughts of hurting the doctor he felt was responsible for his wife's condition.  He then denied any plan or intent to actually hurt the doctor and stated that he was pursuing legal recourse instead, as he did not want to be incarcerated or separated from his wife.  His provider assigned a GAF of 50 at that visit.

At an appointment at his VA Medical Center in February 2014, the Veteran reported that he had been doing well on his current medication and was not experiencing exacerbations of his symptoms.

The Veteran was afforded another VA examination in connection with his PTSD claim in June 2014.  The 2014 examiner noted that the Veteran had been diagnosed with PTSD, but indicated that he did not meet the full criteria for a PTSD diagnosis.  She diagnosed the Veteran with unspecified personality disorder and noted that a history of personality disorder symptoms caused clinically significant impairment in one or more areas of functioning but noted that the Veteran did not meet the criteria for a specific personality disorder at that time.  The Veteran reported that he had been married for the past eleven years and had four adult step-children, whom he contacted daily and with whom he had "ok" relationships.  He stated that his marriage was great, however, noted that things had been rocky in that his wife had medical problems and they had been homeless due to financial difficulties.  He stated that he had some minimal contact with his mother and father, siblings and one friend.  The Veteran reported that he had been out of work since 2004/2005 when he was involved in an auto accident; noting that he had primarily not been able to find work due to credit problems related to a previous marriage and an arrest for drug sales.  The Veteran reported continued insomnia and anger problems, but noted that his anger problems did not cause problems with his ability to function socially or occupationally.  He denied suicidal and homicidal ideations or delusions.  The examiner indicated the presence of chronic sleep impairment, impaired judgment, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  She then noted that the Veteran was alert and oriented with adequate grooming and hygiene.   

The 2014 VA examiner then opined that the Veteran's symptoms were causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood; or a 70 percent disability evaluation.  She noted that the Veteran reported the ability to care for his own finances and activities of daily living; however, she then noted that the Veteran had been homeless, with continued financial problems, and had been convicted of a drug felony.  Thus, she opined that the Veteran's ability to manage his financial affairs and/or activities of daily living was questionable.  She assigned a GAF of 50.

In June 2015, the Veteran reported that his PTSD symptoms were "fair" and noted that his medication was helping, but not enough.  He reported no suicidal or homicidal ideation.

In July 2015, the RO found that the Veteran was not competent to handle disbursement of funds as a result of the June 2014 VA examination findings.

In September 2015, Dr. A.B. met with the Veteran for a cognitive and psychological assessment to evaluate whether he had the capacity to independently manage his finances.  Dr. A.B. found that based upon his working memory, executive functioning, processing speed, and verbal learning, that there was no indication of any cognitive impairment that would suggest that the Veteran as incapable of managing his finances or his activities of daily living.

As such, the RO issued a rating decision in December 2015 which found the Veteran competent to handle his own funds.

The Veteran was afforded another VA examination in April 2016.  At that time, the examiner noted that the Veteran had chronic, moderately severe combat PTSD, with daily symptoms for which he was taking continuous medication.  At that time, the Veteran reported that he was living in his car with his wife.  He also reported experiencing chronic argumentivenss, which he attributed to his PTSD.  The examiner then reported that the Veteran was experiencing intrusive thoughts, nightmares, avoidance behavior, markedly diminished interest or participation in significant activities, feelings of detachment from others, irritable behavior and angry outbursts, hypervigilance and sleep disturbance.  The examiner also noted that the Veteran had difficulty establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  After review of the claims file and evaluation of the Veteran, the examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity; or a 50 percent disability evaluation.  He then noted that the Veteran's symptoms were moderate without remission.  He opined that he did not see much change in the Veteran's clinical status since his last psychiatric rating evaluation, two years prior.  He also noted that he saw no reason for a fiduciary.  

The Board finds that a review of the Veteran's overall medical records and lay testimony show that his symptoms best align with a 70 percent disability evaluation.  In that regard, the Board notes that the Veteran has consistently endorsed and demonstrated impaired impulse control, such as unprovoked irritability with periods of violence and difficulty adapting to stressful circumstances such that a 70 percent evaluation is warranted.  In that regard, the Board notes that the Veteran is often described as irritated, angry, or belligerent during his interactions with VA staff and self-reports such behavior in his outside interactions with people.  He has reported throwing things upon becoming upset.  The Veteran's medical records also indicate difficulties in coping with his wife's health, family issues and finances.  The Board notes that the Veteran's medical records also indicate that he has, at times, not met the criteria for a PTSD diagnosis, and instead indicate that his symptoms are due to other mental health disorders and/or outside stressors.  However, the April 2016 VA examiner opined that the Veteran does have a diagnosis of PTSD and declined to diagnose the Veteran with any other mental health disorders.  The Board also notes that the RO has not severed service connection for the Veteran's PTSD.  Thus, giving the Veteran every benefit of the doubt, his symptoms are related to his PTSD diagnosis and he is entitled to a 70 percent evaluation for such symptoms.

However, the Board finds that the Veteran's medical records, VA examinations, and lay testimony submitted during the relevant time period, do not show total occupational and social impairment.  First, there is not total social impairment as the Veteran has remained married and has maintained relationships with his step-children.  Additionally, the overall evidence of record does not show symptoms that rise to the level of total impairment.  While the 2014 VA examiner found that it was questionable whether the Veteran could perform his activities of daily living or maintain his finances, and a Report of General Information note from August 2015 indicates that the Veteran had not showered in two weeks, the overall evidence of record shows that the Veteran is able to perform his activities of daily living.  The 2014 VA examiner's opinion was also later disputed by a medical opinion statement from Dr. A.B. submitted by the Veteran in September 2015 and the April 2016 VA examination, which both found that the Veteran was able to care for himself and maintain his finances.      

Furthermore, the Veteran's VA medical records do not support disorientation to time or place, as the records indicate the Veteran is consistently fully oriented.  There are no reports of persistent delusions or hallucinations, or grossly inappropriate behavior.  The instances where the Veteran became angry and threw things, became belligerent while speaking with staff or threatened someone on a telephone are best described by the impaired impulse control associated with a 70 percent evaluation.  There is not a pattern of or treatment for grossly inappropriate behavior demonstrated by the evidence of record such that the Veteran could be said to be totally impaired.  The Board notes that the Veteran's medical records do show that the Veteran has had thoughts of hurting others.  However, the Board also notes that the Veteran's medical providers have also indicated that the Veteran has no homicidal intent or plan and has confirmed with his providers that he would not take action on his thoughts and instead was pursuing legal recourse.  As such, the Veteran has not been shown to be a persistent danger of hurting himself or others.  Additionally, the evidence does not show, nor does the Veteran report, memory loss such that he forgets the names of his close relatives or his own occupation or name.  As such, the Board finds that a 100 percent disability rating is not warranted for the Veteran's PTSD.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether further staged ratings were appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any further higher staged ratings than those already assigned.

	C.  Additional Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's tinnitus and PTSD are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's chief complaints of ear ringing, irritability, anxiety and depression are contemplated in the assignment of the evaluations assigned for PTSD and tinnitus.    

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected tinnitus and PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) was not raised by the Veteran or evidence of record.  In this regard, the Board notes that the Veteran's VA healthcare providers have recommended that the Veteran seek employment/return to work on several occasions.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

New and material evidence having been submitted, the claim for service connection for a right hand disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for a right shoulder disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for a left knee disorder is reopened, and to this extent only, the appeal is granted.

An evaluation in excess of 10 percent for tinnitus is denied.

An evaluation of 70 percent, but no more, for PTSD is granted.


REMAND

With regard to the Veteran's right knee disorder claim, the Board finds that review of the claims file shows that the Veteran was scheduled for a VA examination; however, during an August 2014 telephone call between the RO and the scheduling hospital, it was revealed that the Veteran had missed his VA examination as he was out of town.  The Veteran had stated that he would contact the hospital/RO to reschedule when he was back in town.  It is unclear what attempts were made to reschedule the examination.  As such, the Board finds that such an examination should be rescheduled.  Additionally, this examination should comply with the United States Court of Appeals for Veterans Claims (Court) recent decision Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  

The Board also finds that the Veteran must be afforded VA examinations in connection with the Veteran's claims for service connection for a left shoulder disorder, a right leg disorder, a left leg disorder, a left hand disorder, a neck disorder, a right hand disorder, a right shoulder disorder and a left knee disorder.  The Veteran's medical records show treatment for diagnoses or symptoms of such disorders.  Additionally, the Veteran has offered testimony during the course of his appeal that such disorders are due to his military service.   As such, VA examinations are required for these claims.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Additionally, the Board notes that the Veteran has reported experiencing nerve damage since serving in Iraq.  As such, if there are no currently diagnosed disorders of the left shoulder, right leg, left leg, left hand, neck, right hand, right shoulder and left knee, the examiner must then determine if there is a qualifying chronic disability, including an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.   

Finally, the Board notes that the claims file contains a summary of the Veteran's military service from September 1975 through January 2001 and a DD214 shows active duty service from December 2003 to March 2005.  However, the Veteran's personnel records appear to indicate additional periods of service, to include possible periods of active duty and active duty for training.  However, the appellant's dates and type of service after January 2001 have not been verified, to include whether he had any federal or active duty service.  Moreover, the claims file does not contain the complete service treatment records and personnel records for the appellant's entire period of service in the National Guard as it appears that service records are missing for the Veteran's periods of service from 1979 to 1981 and June 2006 to 2009.  

Verification of the Veteran's service periods and complete service treatment records may affect the outcome of his left shoulder, right leg, left leg, left hand, neck, right hand, low back, right shoulder, and left knee claims.  As such, such information should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder, right leg, left leg, left hand, neck, right hand, low back, right shoulder, right knee and left knee claims disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to request the complete service personnel and treatment records of the appellant, to include service from 1979-1981 as well as any service records available for the period of June 2006 to present. 

The AOJ should also request verification of the dates the appellant served in the U.S. Army reserve, the U.S. Navy reserve, and the Army National Guard, to include the dates for each period of active duty service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) from January 2001 to the present.  The AOJ should prepare a summary of such dates, to include whether such service was federalized.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of his service-connected right knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right knee, as well as the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; or the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left and/or right shoulder disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the right and/or left shoulder disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and/or left leg disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the right and/or left leg disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and/or left hand disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the right and/or left hand disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  The examiner should also opine as to whether it is at least as likely as not that the Veteran has a hand disorder that is caused by or permanently aggravated by his neck disorder.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the left knee disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

8.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any neck disorders, to include and nerve damage or neurological disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the neck and/or nerve disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

9.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

10.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

11.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


